PER CURIAM:
Following a jury trial in the Circuit Court of Pettis County, Appellant Travis Clunie was convicted of one count of sodomy in the first degree in violation of § 566.060, RSMo, for which he was sentenced to a thirty-year term of imprisonment. Clunie appeals, raising two arguments. First, Clunie argues that the circuit court erred in denying his motion for a continuance of his trial. Second, he argues that the court erred in excluding evidence that he informed the law enforcement officer who initially interrogated him that he suffered from Asperger syndrome ; Clunie contends that this condition could serve to explain why he failed to recognize that the victim did not consent to his sexual acts. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).